Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Thomas Spinelli on 6/23/2022.

The application has been amended as follows: 
Claim 11
A controller comprising:
a processor comprising hardware, the processor being configured to:
acquire a first spectrum representing an intensity of first light guided by a fiber from a light source that emits light to the fiber; 
acquire a second spectrum representing an intensity of second light emitted from the light source to the fiber; and
calculate bend information of the fiber based on the first spectrum and the second spectrum;
wherein the processor is configured to:
generate, from the second spectrum, suppression information to correct a variation in intensity of light included in the first spectrum and derived from the light source; and 
calculate the bend information of the fiber based on the first spectrum and the suppression information; and
the processor is configured to:
acquire light source drive information of the light source;
estimate the second spectrum from the light source drive information; and
generate the suppression information from the second spectrum.
Claims 12-13. (Canceled)
Claim 14
The controller according to claim [[13]]11, wherein the processor is configured to:
calculate, based on the second spectrum, first variation information representing a variation in intensity of light derived from the light source; and
generate the suppression information based on the first variation information.
Claim 16
 The controller according to claim [[13]]11, wherein the light source drive information includes at least one of drive current information of the light source, temperature information of the light source, and integrated drive time information of the light source.
Claim 18
A bend information computation apparatus comprising:
a fiber that guides light; 
a light source that emits the light to the fiber; 
a light detection sensor that detects a first spectrum representing an intensity of first light guided by the fiber; 
a detection target provided in the fiber; and
a controller comprising a processor, the processor being configured to:
acquire the first spectrum representing the intensity of the first light guided by the fiber; 
acquire a second spectrum representing an intensity of second light emitted from the light source to the fiber; and
calculate bend information of the fiber based on the first spectrum and the second spectrum;
wherein the processor is configured to:
generate, from the second spectrum, suppression information to correct a variation in intensity of light included in the first spectrum and derived from the light source; and 
calculate the bend information of the fiber based on the first spectrum and the suppression information; and
the processor is configured to:
acquire light source drive information of the light source;
estimate the second spectrum from the light source drive information; and
generate the suppression information from the second spectrum.

19-20. (Canceled)

Claim 22
A bend information computation method comprising:
acquiring a first spectrum representing an intensity of first light guided by a fiber from a light source that emits light to the fiber; 
acquiring a second spectrum representing an intensity of second light emitted from the light source to the fiber; and
calculating bend information of the fiber based on the first spectrum and the second spectrum;
further comprising:
generating, from the second spectrum, suppression information to correct a variation in intensity of light included in the first spectrum and derived from the light source; and 
calculating the bend information of the fiber based on the first spectrum and the suppression information; 
further comprising:
acquiring light source drive information of the light source;
estimating the second spectrum from the light source drive information; and
generating the suppression information from the second spectrum.

23-24. (Canceled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The reasons for allowance is stated in Office Rejection dated 12/22/2021 on page 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795  

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795